Citation Nr: 0313709	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an effective date prior to May 24, 2000, 
for the grant of service connection (and a 10 percent rating) 
for tinnitus.

2.  Entitlement to an effective date prior to February 29, 
2000, for a compensable rating for chronic lumbar strain with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who retired in January 1992 after 
more than 20 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, granted 
service connection for the veteran's tinnitus, rated 10 
percent disabling; and increased the rating for the service-
connected chronic lumbar strain with degenerative changes 
from zero to 10 percent.  In the same decision, the RO denied 
increased evaluations for three other service-connected 
disabilities.  In his notice of disagreement with the June 
2000 rating decision, the veteran expressly limited his 
appeal to the issue of entitlement to earlier effective dates 
for the grant of service connection for tinnitus and for a 
compensable rating for his lumbar spine disability.  
Accordingly, these are the only issues before the Board.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

There is no indication that the veteran received notification 
of the VCAA and implementing regulations from the AOJ, and 
the Board's notice of the VCAA to the veteran, mailed in 
December 2002, has been determined inadequate.  Under the 
United States Court of Appeals for Veterans Claims (Court) 
and Federal Circuit cases cited above, the Board has no 
recourse but to remand the case for correction of the notice 
deficiency.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.

2.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


